Title: To James Madison from John J. Murray, 14 July 1803
From: Murray, John J.
To: Madison, James


					
						Sir,
						American Consulate City of Glasgow 14 July 1803.
					
					I had the honor of writing to you on the 22d. Ulto. and, on the  Inst: I had the honor of recieving your circular of the 9th. April together with a Copy of the Law of the 28th. feby. last concerning Consuls, Vice Consuls &Ca and, the Acts of the 1st. Session of the 7th. Congress of the United States.  In conformity with the Law of the 28. feby. several Ships Papers have been deposited in this office and, I am sorry to say that those that belong to regular Traders between the United States & the Clyde are, almost without exception, Illegal as the property of the Vessels is obviously Vested in British Subjects.  Some time before, but more particularly during, the last war, the profits and advantages derived by individuals concerned in American shipping was so great, that many of the Richest merchants here, & in other parts of Britain, were induced to establish branches of their European Houses in the United States for the express purpose of getting possession of that valuable part of our Commerce, which, unfortunately for our Countrymen, they very soon effected, to a great extent at least, and, under the appearance of Legal Sanction for their Partners & agents in the United States on becoming Citizens, which they did as soon as possible immediately became Ship owners which was at once realizing what the most sanguine projectors of the plan desired, as they then shared the profits of those Vessels, altho’ they were Registered in the name of Persons residing in the United States & called American Citizens—thus, by our own Laws, particularly those of naturalization, has one of the greatest sources of wealth to Americans—the profits of navigation—been almost entirely monopolized by the avidity of British Merchants—even at this stage such is their lust for that trade that, their is hardly a Vessel bound to the United States that does not carry out Partners or Agents to establish new Houses there, upon the principles of the old ones, or, to succeed those, of their connexion, who may be disposed to return home.  Thus, without Legislative interference will be perpetuated for ever a ruinous monopoly to Americans, ruinous because its whole products ultimately centers in a foreign Country instead of the United States where it justly belongs.  If there is truth in what I have stated and I appeal for Support, to the experience of every real American Merchant in the United States, a great Evil must exist, which, it appears to me, merits the Serious attention of Congress to remove.  That body still possess the power of preventing the Evil complained of from taking too deep root, and intruding its baneful influence too far and no where else can Americans look for aid.  Moral Rectitude & Virtue as necessary to the Support of Society as essential in Commerce, if it had existance here would indeed be sufficient to check, if not stop, the evil: but among the merchants of the Old World Morality is worn thread bare.  It is in fact known only by name.  That order, or profession, of Men, which constitute so large a portion of the Population of that part of Europe that we have the greatest connexion with, & which possess so much of its Riches, it is well known, resort to every means, & indulge in every practice to add to their Wealth, already overgrown, and which, but for their adroitness, would degrade them as the worst of Men.  It cannot therefore be wondered at that people of that description should avail themselves of advantages such as I have pointed out in the United States Altho’ by the Genius of our Laws they are precluded from their enjoyment.  The following case will illustrate some of the foregoing observations & clearly shew that we have no reason to depend upon European fidelity, or the Allegiance of the Set of Men who go to the United States, more especially from this Country, in the Character of Merchants—and therefore, that we ought with all possible care, to guard against their being admitted to the Rights of Citizens, & particularly that right of owning American Vessels.  Some years Ago Mr. Robert Harvey & Archibald Campbell, natives of this Country, went to Charleston So Carolina, where they became Auctioneers & after wards Merchants—occupations in which they accumulated much money.  About the beginning of the last War, these Gentlemen removed to Europe (it is supposed they might have become Citizens before) and established a Mercantile House in London, and one in this City.  Mr. Harvey conducted the bussiness in London under the firm of Harvey Campbell & Co. and Mr. Campbell Conducted the bussiness here under the firm of Archibald Campbell & Co.  They also established a House in Charleston under the firm of Campbell McLachlan & Co. which was given in charge of Mr. McLachlan (Mr. Cs brother in Law)  thus established these Gentlemen under the name & Character of Citizens of the United States, became extensively concerned in American shipping and have enjoyed ever since, advantages therefore that probably no American House has equalled.  This bussiness they might for ought I know, have continued in during their lives and transmitted it after wards to their posterity, had not the law of the 28 feby. last obliged a deposit of Ships Papers in the offices of our Consuls &ca.  Upon seeing Mr. Campbell’s name, with which I am well acquainted, in the Register of the Ship Mary Ann of Charleston, and as a resident too of that City, I knew not whether to blame Mr. Simons the Collector, most, for suffering it to be so declared in the Register, contrary to what he must certainly have known to be true, or Mr. Campbell, who is (he well knows) As permanent a resident of this City as any of his Brittanic Majestys Mercantile Subjects are, of any part of his dominions—I declare Sir that I could hardly believe my Senses—yet to doubt was ridiculous as the Register plainly represented the fact—at first I was inclined to draw pen over the papers of the Mary Ann & transmit them to you with a statement of the case but a moments reflection convinced me that the Interests of my Country would be injured thereby—as upon the detention of the Mary Anns papers, which would soon be known abroad—all those of other Vessels not already deposited, and, that are situated as she is, would be kept from my view by the owners of such Vessels putting them in a Trade out of my jurisdiction—it therefore clearly appeared most advisable not to exercise the power that the above quoted Law authorized—to wit “to detain such papers bearing clear marks of fraud &ca.” provided the Vessels suspected should be destined direct for the United States, because by giving you timely advice all Vessels of the description alluded to, might be Secured in the United States, where if condemnation ensued, they would Sell to better Account than in a foreign Country, which would satisfy Justice, & Serve our Country better, and, at the same time, I should have it in my power, without suspicion, to go on in detecting Similar frauds against our lawful Citizens, of which the Concerned in this Country would nothing about until too late.  If any other evidence should be necessary to prove that the Mary Ann has British owners & that therefore She ought to be forfeited to the United States, the following is certainly incontrovertable.  I have this moment Officially Certified to an Official Act of Archibald Campbell (who is said by Mr. Simons to be a resident of Charleston) that he is Cheif Magistrate of this City, the Lord Provost being absent.  If Congress does not interfere and, by some Strong & decisive measure, put a Stop to foreigners owning American Vessels before the close of the present War the major part of the profit of our navigation will be Shared in Europe.  I have to apologize to you Sir for detaining you so long, but as the Subject of my Letter appears, to me, interesting, I hope you will be good enough to excuse me.  My future Communications it is probable will be much Shorter.  My Letter & duplicate of the 22 Ulto. I forwarded by the way of London & Liverpool through our Consuls there  This Copy will go through the Same medium.  With the highest Respect I have the honor to be Sir Your Most Obt Hble Servt.
					
						John J Murray
						Consul of the United States of America at Glasgow
					
					
						Register of the Mary Ann of Charleston, No. 25, dated 19th. day of February 1802.  Granted by James Simons 


Collector of the Custom to Archibald McLachlan of the City of Charleston State of South Carolina Mercht. together 


with Robert Harvey and Archibald Campbell, both of Charleston aforesaid Merchants.
					
					
						John J Murray,
						Consul of the United States of America at Glasgow
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
